Title: Session of Virginia Council of State, 29 March 1779
From: Madison, James,Virginia Council of State
To: 


Editorial Note
The official manuscript “Journal of the Council of State of Virginia,” from which the earlier samples of the minutes of this body were taken for reproduction in the present volume, is missing for this session. The minutes given below reproduce those entered in rough form by the secretary of the council in the “Council Minute Book.”
 

Monday March 29th 1779

present Jno Page Esqr. Lieut Govr
D Digges D Jameson Jas Madison Jos. Prentis & B Waller Esqrs.

Colo. Theoderick Bland having been apptd by Genl Washington to command at ye barracks of ye Convention Troops in Albemarle, & having made application to this board for Instructions & assistance—the board were of opinion that a small party of Light horse to pursue Deserters & be ready for emergencies & such Supplies for a Table as will maintain ye dignity & importance of his Station are things necessary; but as ye Superintendence of that business has been expressly disclaimed by them, they could do no more than recomd it to ye Col to send for 15 Dragoons f’m his own Regt to serve at ye barracks, & to certify to Congress as their opn that a Table is necessary; which ye Lieut Govr. was requested to do by Lr. a Lr. was accordgly written & ordd. to be recorded. (Copy filed).
A Lr. from Majr. Genl. Lincoln referring to Majr. Meade for an acct of Affairs to ye Southard was read; & Majr. Meade attending & having related ye Distressed Situation of Genl Lincoln for want of Troops the Board advised that Colo. Mason be written to, to March off so many Militia ordered for ye Expedition as he may be able to collect, without delay, by ye shortest Rout to join the Genl & a Lr. was written & recorded.
The Board, taking under their consideration sevl Letters f’m Colo Muter relative to ye procuring Boats for ye reception of ye Stores f’m on board ye Flags of Truce, & finding such Interruptions to their Delibe[r]ations by having their attention called off so often to ye affairs of ye Convention Troops; advised that Colo Muter be requested & empowerd to take under his direction entirely ye management of every thing relative to ye Business of ye Flags of Truce & to hire such Vessel, as may be necessary for ye more Expeditious Dispatch of ye sd Flags And a Letter was written to Colo Muter accordgly. A Copy filed.
Adjd. till Friday next ten oClock
John Page
Dudley Digges
David Jameson

J. Prentis
Ben: Waller

